Case 20-02133-TPA        Doc 14  Filed 03/23/21 Entered 03/23/21 16:24:34 FILED
                                                                           Desc Main
                                Document      Page 1 of 2                 3/23/21 4:21 pm
                                                                          CLERK
                                                                          U.S. BANKRUPTCY
                      IN THE UNITED STATES BANKRUPTCY COURT               COURT - WDPA
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

MICHAEL K. HERRON                                :       Case No. 19-24527-TPA
           Debtor                               :        Chapter 11
                                                :
         MICHAEL K. HERRON                      :        Adversary No. 20-2133
                    Plaintiff                   :
                                                :
               v.                               :        Related to Document No. 5, 11
                                                :
         BANK OF AMERICA N.A.                   :
                  Defendant                     :        Hearing: April 15, 2021 at 10:00 A.M.



                                   ORDER TO SHOW CAUSE



               On November 23, 2020, the Court entered its Pretrial Scheduling Order at Doc.

No.11 (APTSO@) requiring the Plaintiff to file its Pretrial Narrative on or before March 5, 2021.

The Plaintiff=s Pretrial Narrative was filed on March 5, 2021 at Doc. No. 13. The Defendant=s

Pretrial Narrative was due on or before March 19, 2021:



               (3)     ... On or before March 19, 2021, Defendant=s portion of the
                       Pretrial Statement shall be finalized and served on all Parties with
                       a copy filed with the Court ...


Much to the disappointment of the Court, Defendant has yet to file the required Pretrial Narrative.

Such failure can also have a negative impact on the filing of the Consolidated Pretrial Statement,

which is due to be filed on or before April 2, 2021.




                                                     1
Case 20-02133-TPA       Doc 14    Filed 03/23/21 Entered 03/23/21 16:24:34            Desc Main
                                  Document     Page 2 of 2


              AND NOW, this 23rd day of March, 2021, it is hereby ORDERED, ADJUDGED

and DECREED that:

              (1)     An Order to Show Cause (“Order”) is issued against Thomas Song, Esq.,

Counsel for the Defendant, requiring him to personally appear and show cause as to why he should

not be sanctioned, in form of a monetary sanction or otherwise, for failure to comply with this

Court’s Order dated November 23, 2020 filed at Document No. 11 requiring the Defendant’s

portion of the Pretrial Statement to be filed, is scheduled for April 15, 2021 at 10:00 A.M to be

held by the Zoom Video Conference Application. The Parties must comply with Judge Agresti’s

Temporary Modified Appearance Procedures which can be found on the Court’s website at

https://www.pawb.uscourts.gov/sites/default/files/pdfs/tpa-proc-appearances.pdf.


              (2)     Initializing Zoom Hearing: To join the Zoom hearing please initiate and

use the following link at least 15 minutes prior to the scheduled hearing time:

https://www.zoomgov.com/j/16021303488, or alternatively, use the following: Meeting ID: 160

2130 3488.    For questions regarding the connection contact Judge Agresti’s Staff Attorney

Courtney Helbling at 814-464-9781.


              (3)     If, on or before March 29, 2021, Defendant=s Counsel properly complies

with the prior Order as indicated above, by filing Defendant=s portion of the Pretrial Statement,

the hearing scheduled above may be cancelled.




                                                            Thomas P. Agresti, Judge
Case Administrator to serve:
                                                            United States Bankruptcy Court
      Thomas Song, Esq.
      Aurelius Robleto, Esq.


                                                2
